Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barros, J.), rendered June 29, 1999, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his voluntary, knowing, and intelligent waiver of his right to challenge any rulings made by the Supreme Court encompassed his right to review the denial of those branches of his omnibus motion which were to suppress physical evidence and statements he made to law enforcement officials (see, People v Kemp, 94 NY2d 831; People v Brathwaite, 263 AD2d 89; People v Toye, 264 AD2d 401). Accordingly, review of the issues raised by the defendant on this appeal is precluded. Ritter, J. P., S. Miller, Goldstein and Smith, JJ., concur.